



Exhibit 10.4


SECOND AMENDMENT
TO
AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this
"Amendment"), is dated as of January 8, 2016 (the “Effective Date”), by and
among First States Investors 6000A, L.P. (“6000A Seller”), First States
Investors 6000B, L.P. (“6000B Seller”), First States Investors 6000C, L.P.
(“6000C Seller”) and First States Investors 6000D, L.P. (“6000D Seller”, and
together with 6000A Seller, 6000B Seller and 6000C Seller, each, individually,
and collectively “Seller”) and PONTUS NET LEASE ADVISORS, LLC, a Delaware
limited liability company (“Purchaser”).
W I T N E S S E T H :
WHEREAS, Seller and Purchaser entered into that certain Amended and Restated
Purchase and Sale Agreement, dated as of October 21st, 2015 (the "A&R
Agreement"); and
WHEREAS, Seller and Purchaser amended the A&R Agreement pursuant to that certain
First Amendment to Amended and Restated Purchase and Sale Agreement, dated as of
December 4, 2015 (the “First Amendment”; the A&R Agreement, as amended by the
First Amendment, hereinafter referred to herein as the “Original Agreement”);
and
WHEREAS, Seller and Purchaser now desire to further amend the Original Agreement
as hereinafter provided.
NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
the mutual covenants and agreements set forth herein, the parties hereto hereby
agree as follows:
1.    Definitions.    Capitalized terms used but not defined herein shall have
the respective meanings ascribed thereto in the Original Agreement.
2.    Due Diligence Contingency Approval.
(a)    Purchaser hereby approves Purchaser’s Due Diligence Investigations and
confirms that, in the event that Seller elects not to or, in Purchaser’s
reasonable discretion, is unable to cure the title conditions set forth in
clauses (i)-(iv) below, Purchaser has elected to remove only the following
Properties from the Properties being purchased pursuant to Section 5.1(e) of the
Original Agreement:
(i)    Property 3132, Cypress Point (1300 Palm Coast Parkway, Palm Coast, FL). A
Declaration of Restrictive Covenant (Book 504, Page 1801) contains a use
restriction prohibiting the use of the property as a financial institution other
than First Union National Bank of Florida;
(ii)    Property 3600, Cypress Lake Drive (7750 Cypress Lake Drive, Fort Myers,
FL). A Declaration of Covenants, Conditions, Restrictions and Easements for Lots
1, 2 and 3 of University Crossing Subdivision (Book 2803, Page 3830) and
Memorandum of Ground Lease (Book 2684, Page 2880) contain a use restriction
prohibiting the operation of any bank with drive-through







--------------------------------------------------------------------------------






customer service without written consent from the Anchor Tenant (Albertson’s, or
its successor-in-interest);
(iii)    Property 3155, Sawgrass (12396 W. Sunrise Blvd., Plantation, FL). A
Declaration and Amended and Restated Perpetual, Unrestricted Utility Easement
and Easement for Governmental Services (OR Book 25923, Page 880) and Declaration
of Restriction (OR Book 25188, Page 967) state that the property cannot be used
for any financial institution other than Family Bank; and
(iv)    Property 3133, Deerfield Beach (H.S.) (3325 W. Hillsboro Road, Deerfield
Beach, FL). An REA applicable to that property [OR Book 11820, Page 943] is an
appurtenant easement providing access to the Property. This REA expired on its
terms on December 31, 2014.
(b)    Purchaser and Seller hereby agree that, at Closing, Purchaser shall
receive a credit against the Purchase Price in the amount of One Million Dollars
and 00/100 ($1,000,000.00) for matters that arose as a result of Purchaser’s Due
Diligence Investigations.
(c)    Purchaser and Seller hereby agree that the Scheduled Closing Date is
hereby amended to be February 9, 2016.
(d)    Purchaser and Seller hereby agree and acknowledge that, subject to the
terms set forth herein, this Amendment shall constitute Purchaser’s Due
Diligence Contingency Approval Notice.
3.    Ratification.    Except as modified and amended hereby, the Original
Agreement remains in full force and effect in accordance with its terms and is
hereby ratified and confirmed by Seller and Purchaser.
4.    Miscellaneous.
(a)    This Amendment supersedes any prior agreements or understandings between
the parties with respect to the subject matter hereof.
(b)    To facilitate execution of this Amendment, this Amendment may be executed
in multiple counterparts, each of which, when assembled to include an original,
faxed or electronically mailed (in portable document format (“PDF”)) signature
for each party contemplated to sign this Amendment, will constitute a complete
and fully executed agreement. All such fully executed original, faxed or PDF
counterparts will collectively constitute a single agreement.
(c)    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
(d)    From and after the date hereof, the term “Agreement” shall be deemed to
refer to the Original Agreement, as amended by this Amendment. If and to the
extent that any of the provisions of this Amendment conflict or are otherwise
inconsistent with any provisions of the Original Agreement, the provisions of
this Amendment shall prevail.
(e)    This Amendment cannot be modified in any manner except by a written
agreement signed by Seller and Purchaser.
[SIGNATURE PAGE FOLLOWS; NO FURTHER TEXT ON THIS PAGE]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment the date and year
first above written.




 
 
SELLERS:
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000A, L.P.,
/s/ Debra S. Shepard
 
a Delaware limited partnership
Debra S. Shepard
 
 
 
 
By: First States Investors 6000A GP, LLC,
/s/ Teresa Fakalata
 
a Delaware limited liability company
Teresa Fakalata
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000B, L.P.,
/s/ Debra S. Shepard
 
a Delaware limited partnership
Debra S. Shepard
 
 
 
 
By: First States Investors 6000B GP, LLC,
/s/ Teresa Fakalata
 
a Delaware limited liability company
Teresa Fakalata
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000C, L.P.,
/s/ Debra S. Shepard
 
a Delaware limited partnership
Debra S. Shepard
 
 
 
 
By: First States Investors 6000C GP, LLC,
/s/ Teresa Fakalata
 
a Delaware limited liability company
Teresa Fakalata
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000D, L.P.,
/s/ Debra S. Shepard
 
a Delaware limited partnership
Debra S. Shepard
 
 
 
 
By: First States Investors 6000D GP, LLC,
/s/ Teresa Fakalata
 
a Delaware limited liability company
Teresa Fakalata
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO






--------------------------------------------------------------------------------





 
 
PURCHASER:
 
 
 
Witness:
 
PONTUS NET LEASE ADVISORS, LLC,
/s/ Authorized Signatory
 
a Delaware limited partnership
 
 
 
 
 
By: /s/ Michael Press
/s/ Authorized Signatory
 
Name: Michael Press
 
 
Title: President






